Exhibit 99 Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Fourth Quarter and Full-Year 2014 Financial and Operating Results ·Record 2014 Production; 41.8 MMBOE (114.5 MBOE/d) Up 22% Over 2013 ·Q4 2014 Production of 131,260 BOE/d Up 13% Over Q3 2014 ·Proved Reserves Increase 78% to a Record 780.3 MMBOE ·Company Achieves 923% Reserve Replacement ·Q4 2014 Adjusted Net Income of $58 Million or $0.44 per Diluted Share ·Q4 2014 Discretionary Cash Flow Totals $419 Million ·$2.0 Billion 2015 Capex Budget a 50% Decrease from Whiting+Kodiak 2014 Capex While Producing Expected 2015 Production Growth DENVER – February 25, 2015 – Whiting’s (NYSE: WLL) production in the fourth quarter 2014 totaled 12.1 million barrels of oil equivalent (MMBOE), 88% crude oil/natural gas liquids (NGLs).Fourth quarter 2014 production averaged 131,260 barrels of oil equivalent per day (BOE/d), which includes Kodiak production for 24 days.This represents a 30% increase over the fourth quarter 2013 and a 13% increase over the third quarter 2014. Production in 2014 totaled a record 41.8 MMBOE or 114,530 BOE/d.This represents a 22% increase over 2013.Our first quarter 2015 guidance is for 163,000 BOE/d. James J. Volker, Whiting’s Chairman, President and CEO, commented, “2014 was a strong year for Whiting.We set records in production, proved reserves and discretionary cash flow.In the wake of our acquisition of Kodiak Oil & Gas, we became the largest Bakken/Three Forks producer in the Williston Basin.Our initial results on the properties acquired have been rewarding, with our first three-well pad in Dunn County testing an average rate of 3,473 BOE/d per well.These wells were completed with a Whiting completion design at a cost savings of approximately $750,000 per well relative to the prior design.In our Redtail area in Weld County, Colorado, results have been strong in the Niobrara “C” zone and Codell/Fort Hays formations with 120-day average rates of approximately 400 BOE/d.We believe returns could rival our Niobrara “A” and “B” drilling and after year-end 2014 we added 3,162 gross Niobrara “C” and Codell/Fort Hays locations to our potential drilling inventory.Given our high quality asset base, we are confident in our ability to navigate the current pricing environment.” Mr. Volker continued, “We have taken prudent measures in 2015 to reduce our capital budget while maintaining our financial flexibility.Our 2015 capital budget of $2.0 billion reflects a disciplined approach to maintaining our financial strength while preserving our long-term growth plans.We are currently running 19 rigs, 16 in the Bakken/Three Forks and 3 in the Niobrara at Redtail.Our rig count will go to 13 rigs by mid-year, 10 in the Bakken/Three Forks and 3 in the Niobrara, down from 25 rigs for the combined companies in 2014.We will focus our operations on our highest rate-of-return properties.At the same time, we are seeing lower completed well costs through service company price reductions and technology applications.We expect our 2015 completed well cost in the Bakken/Three Forks to average $7 million, down from $8.5 million in 2014.We expect our 2015 Redtail Niobrara well cost to be $5.0 million.We continue to work on driving these costs lower while maintaining our EURs.” Operating and Financial Results The following table summarizes the operating and financial results for the fourth quarter of 2014 and 2013: Three Months Ended December 31, Change Production (MBOE/d) 30% Discretionary cash flow-MM (1) $ $ (8%) Realized price ($/BOE) $ $ (20%) Total revenues-MM $ $ (3%) Net loss available to common shareholders-MM (2)(3) $ ) $ ) (497%) Per basic share $ ) $ ) (438%) Per diluted share $ ) $ ) (436%) Adjusted net income available to common shareholders-MM (4) $ $ (44%) Per basic share $ $ (50%) Per diluted share $ $ (50%) A reconciliation of net cash provided by operating activities to discretionary cash flow is included later in this news release. For the three months ended December 31, 2014, net loss available to common shareholders included $77 million of pre-tax, non-cash derivative gains or $0.37 per basic and diluted share after tax. For the three months ended December 31, 2013, net loss available to common shareholders included $22 million of pre-tax, non-cash derivative gains or $0.11 per basic and diluted share after tax. For the three months ended December 31, 2014, this amount includes $587 million in non-cash pre-tax impairment charges for the partial write-down of non-core proved oil and gas properties not currently being developed primarily attributable to oil and gas reserves in legacy, non-core areas in Colorado, Louisiana, North Dakota and Utah related to the decrease in oil and gas prices at December 31, 2014, as well as $42 million of impairment write-downs on our CO2 development properties. For the three months ended December 31, 2013, this amount includes $267 million in non-cash pre-tax impairment charges for the partial write-down of proved properties, mainly in non-core portions of the Rocky Mountains and Michigan regions. A reconciliation of net income (loss) available to common shareholders to adjusted net income available to common shareholders is included later in this news release. 2 The following table summarizes the operating and financial results for the full year of 2014 and 2013: Year Ended December 31, Change Production (MBOE/d) (1) 22% Discretionary cash flow-MM (2) $ $ 14% Realized price ($/BOE) $ $ (4%) Total revenues-MM $ $ 9% Net income available to common shareholders-MM (3)(4) $ $ (82%) Per basic share $ $ (83%) Per diluted share $ $ (83%) Adjusted net income available to common shareholders-MM (5) $ $ 4% Per basic share $ $ <1% Per diluted share $ $ 1% The production attributable to the Postle field, which was sold on July 15, 2013, was 1,492.3 MBOE for the year ended December 31, 2013 (7.6 MBOE/d over 196 days). A reconciliation of net cash provided by operating activities to discretionary cash flow is included later in this news release. For the year ended December 31, 2014, net income available to common shareholders included $57 million of pre-tax, non-cash derivative gains or $0.30 per basic and diluted share after tax. For the year ended December 31, 2013, net income available to common shareholders included $21 million of pre-tax, non-cash derivative gains or $0.11 per basic and diluted share after tax. For the year ended December 31, 2014, this amount includes $587 million in non-cash pre-tax impairment charges for the partial write-down of non-core proved oil and gas properties not currently being developed primarily attributable to oil and gas reserves in legacy, non-core areas in Colorado, Louisiana, North Dakota and Utah related to the decrease in oil and gas prices at December 31, 2014, as well as $42 million of impairment write-downs on our CO2 development properties. For the year ended December 31, 2013, this amount includes $267 million in non-cash pre-tax impairment charges for the partial write-down of proved properties, mainly in non-core portions of the Rocky Mountains and Michigan regions. A reconciliation of net income available to common shareholders to adjusted net income available to common shareholders is included later in this news release. 3 Proved Reserves at December 31, 2014 As of December 31, 2014, Whiting achieved record proved reserves of 780.3 MMBOE, of which 53% were proved developed.This total includes 191.8 MMBOE of reserve additions from the Kodiak acquisition.The estimated proved reserves total had a pre-tax PV10% value of $14.1 billion(1), using 2prices of $94.99 per barrel of oil and $4.35 per Mcf of gas.This represents an increase of 57% over the December 31, 2013 value of $9.0 billion, which used SEC NYMEX prices of $96.78 per barrel of oil and $3.67 per Mcf of gas. The following is a summary of Whiting’s changes in quantities of proved oil and gas reserves for the year ended December 31, 2014: Oil (MBbl) NGLs (MBbl) Natural Gas (MMcf) Total (MBOE) Balance – January 1, 2014 Extensions and discoveries Sales of minerals in place ) - ) ) Acquisitions - Production ) Revisions to previous estimates ) Balance – December 31, 2014 Whiting’s proved reserves of 780.3 MMBOE represents a 78% increase over the 438.5 MMBOE of proved reserves at year-end 2013.Adding Kodiak’s proved reserves at year-end 2013, proved reserves increased 29%.(2) The 341.8 MMBOE increase in proved reserves translates into 923% reserve replacement.(3)A total of 174.8 MMBOE of extensions and discoveries of proved reserves were added by the combined companies.This represents a 61% increase over the 108.8 MMBOE of proved reserves that were added from extensions and discoveries in 2013 by Whiting alone. Whiting booked 124.1 MMBOE of Bakken/Three Forks proved reserves in the Williston Basin during 2014.At our Redtail Niobrara field in northeastern Colorado we booked 49.5 MMBOE of new proved reserves during 2014. Probable and Possible Reserves at December 31, 2014 At year-end 2014, Whiting’s probable and possible reserves were estimated to be a total of 624.8 MMBOE.The year-end 2014 estimated pre-tax PV10% for our probable and possible reserves was $5.2 billion, an increase of 44% over the $3.6 billion at year-end 2013(4). As with our proved reserves, 100% of Whiting’s probable and possible reserve estimates were independently engineered by Cawley, Gillespie & Associates, Inc.Please refer to “Disclosure Regarding Reserves and Resources” later in this news release for information on probable and possible reserves. Pre-tax PV10% of proved reserves may be considered a non-GAAP financial measure as defined by the SEC and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable US GAAP financial measure. Pre-tax PV10% is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes. As of December 31, 2014, our discounted future income taxes were $3,292.0 million and our standardized measure of after-tax discounted future net cash flows was $10,843.4 million. We believe pre-tax PV10% is a useful measure for investors for evaluating the relative monetary significance of our oil and natural gas properties. We further believe investors may utilize our pre-tax PV10% as a basis for comparison of the relative size and value of our proved reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid. Our management uses this measure when assessing the potential return on investment related to our oil and gas properties and acquisitions. However, pre-tax PV10% is not a substitute for the standardized measure of discounted future net cash flows. Our pre-tax PV10% and the standardized measure of discounted future net cash flows do not purport to present the fair value of our proved oil, NGL and natural gas reserves. 438,542 MBOE total company proved reserves as of year-end 2013 plus 167,255 MBOE proved reserves as of year-end 2013 acquired in the Kodiak Oil & Gas transaction equals 605,797 MBOE.780,316 MBOE total company proved reserves as of year-end 2014 represents a 29% increase over the adjusted year-end 2013 total. 174,811 MBOE extensions and discoveries plus 195,609 MBOE acquisitions plus 15,288 MBOE revisions to previous estimates equals 385,708 MBOE reserves added; 385,708 MBOE divided by 41,804 MBOE production equals 923% reserve replacement. Pre-tax PV10% of probable or possible reserves represent the present value of estimated future revenues to be generated from the production of probable or possible reserves, calculated net of estimated lease operating expenses, production taxes and future development costs, using costs as of the date of estimation without future escalation and using 12-month average prices, without giving effect to non-property related expenses such as general and administrative expenses, debt service, depreciation, depletion and amortization, or future income taxes and discounted using an annual discount rate of 10%. With respect to pre-tax PV10% amounts for probable or possible reserves, there does not exist any directly comparable U.S. GAAP measures, and such amounts do not purport to present the fair value of our probable and possible reserves. 4 2015 Capital Budget and Production Forecast Our 2015 capital budget is $2.0 billion. Whiting expects to invest $1.8 billion of the 2015 capital budget on exploration and development activity, $59 million for land and $123 million for facilities.Based on this level of capital spending, we forecast production of 59.0 MMBOE – 59.7 MMBOE for 2015, an increase of 42% over our 2014 production of 41.8 MMBOE.With Kodiak’s full-year production included, 2014 pro forma production was approximately 55.8 MMBOE.Thus, while spending at approximately 50% of our combined company pro forma 2014 capex rate, we expect to grow production at 6% year-over-year. Our 2015 capital budget is currently allocated among our major development areas as indicated in the table below: CAPEX Percent Development Area (MM) of Total Northern Rockies $ 48% Central Rockies 19% Non-operated 7% EOR project (1) 82 4% Well work and other 10% Exploration (2) 61 3% Facilities 6% Undeveloped acreage 59 3% Total Budget $ 100% 2015 planned capital expenditures at our EOR projects include $80 million for North Ward Estes CO2 purchases. Comprised primarily of exploration salaries, seismic activities, lease delay rentals and exploratory drilling. 5 Operations Update Core Development Areas Williston Basin Development We hold a total of 1,311,845 gross (811,737 net) acres in the Williston Basin in North Dakota and Montana.In the fourth quarter of 2014, production from the Bakken/Three Forks averaged a record 100,870 BOE/d, a sequential increase of 15% over the 87,480 BOE/d in the third quarter of 2014.The Bakken/Three Forks represented 77% of Whiting’s total fourth quarter production.Whiting has an estimated 7,541 future gross drilling locations in the Bakken/Three Forks formations. Tarpon Field Continues to Perform.Tarpon field continues to prove itself as a strong performer in the Bakken.During the fourth quarter, we completed three highly productive wells off of a pad.The Tarpon Federal 24-20-1H was completed in the Bakken formation on December 16, 2014 flowing 6,234 BOE/d.The Tarpon Federal 24-20-1RTF was completed in the Three Forks formation on December 17, 2014 flowing 4,818 BOE/d and the Federal 24-20-2RTF was completed in the Three Forks formation on December 17, 2014 flowing 4,105 BOE/d.Whiting holds a 75% working interest in all three wells. Slickwater Frac Design Shows Strong Results at Pronghorn and Sanish Fields.We have favorable results from slickwater fracs at our Pronghorn field, which is located primarily in Stark and Billings counties, North Dakota.The Pronghorn Federal 14-12PH was completed on November 12, 2014.During its first 60 days of production, the well averaged 1,524 BOE/d.The Pronghorn Federal 11-13PH was completed on November 16, 2014.During its first 60 days of production, the well averaged 1,303 BOE/d. As reported in our third quarter 2014 earnings release, we completed the Brehm 13-7H in the Sanish field in the Middle Bakken formation using a slickwater frac and a cemented liner on August 31, 2014.Production from the Brehm 13-7H has held up well with 60 and 90-day rates averaging 1,338 BOE/d and 1,111 BOE/d, respectively. First Wells Completed on Kodiak Acreage Show Strong Initial Results.Whiting completed its first wells on acreage acquired from Kodiak.On a three-well pad in Dunn County, North Dakota, we completed the Moccasin Creek 14-33-28-4H in the Middle Bakken on January 17, 2015 flowing 3,850 BOE/d.The Moccasin Creek 14-33-28-3H was completed in the Middle Bakken on January 20, 2015 flowing 3,464 BOE/d and the Moccasin Creek 14-33-28-4H3 was completed in the Middle Bakken on January 15, 2015 flowing 3,104 BOE/d. 6 Denver Julesberg Basin Development Redtail Niobrara Field. We hold a total of 185,703 gross (132,155 net) acres in our Redtail field, located in the Denver Julesberg Basin in Weld County, Colorado.Whiting has established production in the Niobrara “A”, “B” and “C” zones as well as the Codell/Fort Hays.Net production from the Redtail field averaged 10,155 BOE/d in the fourth quarter of 2014, an 18% sequential increase over the third quarter 2014.At year-end 2014, we had an estimated 3,523 future gross drilling locations in the Niobrara “A”, “B” and “C” zones as well as the Codell/Fort Hays formation.After year-end, we added 3,162 Niobrara “C” and Codell/Fort Hays future gross drilling locations to bring our total to 6,685 future gross drilling locations. Our first Niobrara “C” zone and Codell/Fort Hays formation tests continue to perform well.The Razor 25B-2551 well, completed in the Codell/Fort Hays on September 9, 2014, averaged 397 BOE/d in its first 120 days on production.The Razor 25B-2549 well, completed in the Niobrara “C” zone on September 11, 2014, averaged 384 BOE/d in its first 120 days on production.Both wells were drilled on 640-acre spacing units and are trending above a 350 MBOE type curve, which indicates returns should be competitive with Niobrara “A” and “B” wells drilled on 960-acre spacing units with an estimated per well. 7 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended December 31, 2014 and 2013. Three Months Ended December 31, Production Change Oil (MMBbl) 32% NGLs (MMBbl) 25% Natural gas (Bcf) 21% Total equivalent (MMBOE) 30% Average sales price Oil (per Bbl): Price received $ $ (29%) Effect of crude oil hedging(1) ) Realized price $ $ (22%) Weighted average NYMEX price (per Bbl) (2) $ $ (26%) NGLs (per Bbl): Realized price $ $ (27%) Natural gas (per Mcf): Realized price $ $ 10% Weighted average NYMEX price (per Mcf) (2) $ $ 12% Whiting received $50 million and paid $5 million in pre-tax cash settlements on its crude oil hedges during the fourth quarter of 2014 and 2013, respectively.A summary of Whiting’s outstanding hedges is included later in this news release. Average NYMEX prices weighted for monthly production volumes. 8 Fourth Quarter and Full-Year 2014 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Three Months Ended Year Ended December 31, December 31, (per BOE, except production) Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax General & administrative(1) Exploration Cash interest expense Cash income tax expense (benefit) ) ) $ For the three and twelve months ended December 31, 2014, the cost includes $3.38 per BOE and $1.26 per BOE, respectively, for transaction-related costs incurred for the Kodiak Acquisition. Outlook for First Quarter and Full-Year 2015 The following table provides guidance for the first quarter and full-year 2015 based on current forecasts, including Whiting’s full-year 2015 capital budget of $2.0 billion. Guidance First Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE $ - $ $ - $ General and admin. expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of sales revenue) 8.2% - 8.4% 8.3% - 8.5% Oil price differentials to NYMEX per Bbl (1) (
